MEMORANDUM **
Appellants Matthew Van Lith and Kai-ley Doan, who were convicted of marijuana possession at an Idaho campground, challenge the district court’s denial of their motions to suppress.
The district court properly denied the motions to suppress because, under the totality of circumstances, the Bureau of Land Management ranger “had a particularized and objective basis for suspecting” that Van Lith and Doan were engaged in *654criminal activity. United States v. Basher, 629 F.3d 1161, 1165 (9th Cir.2011) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.